Name: Council Regulation (EEC) No 405/83 of 21 February 1983 amending Regulation (EEC) No 180/83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 2 . 83 Official Journal of the European Communities No L 52/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 405/83 of 21 February 1983 amending Regulation (EEC) No 180/83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Fisheries Agreement between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand ('), Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (2), and in particular Articles 3 and 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Council adopted by Regulation (EEC) No 180/83 (') certain interim measures for the conserva ­ tion and management of fishery resources applicable to vessels registered in the Faroe Islands ; Whereas, in accordance with the procedures provided for by the said Fisheries Agreement, consultations have been held between the parties on fishery licences for 1983 ; Whereas as a result of these consultations the arrange ­ ments for fishery licences need to be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (2) of Regulation (EEC) No 180/83 shall be replaced by the following : '2. The delivery of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences valid on any one day shall not exceed : (a) 14 for fishing mackerel in ICES division VI a) (north of 56 °30'N) and ICES divisions VII e), f) and h), sprat in ICES sub-area IV and division VI a) (north of 56 °30'N), horse mackerel in ICES sub-area IV and division VI a) (north of 56 ° 30'N), VII e), f) and h) and herring in ICES division VI a) (north of 56 °30'N); (b) 12 for fishing Norway pout in ICES sub-area IV and division VI a) (north of 56 °30'N) and sand-eel in ICES sub-area IV ; (c) fishing for northern deep-water prawn (Pandalus borealis) :  nine in ICES sub-area XIV,  five in NAFO sub-area 1 (south of 68 ° N) ; (d) 20 for fishing ling and tusk in ICES division VI b). However the total number of vessels allowed to fish simultaneously shall be limited to 10 ; (e) 14 for fishing blue ling in ICES divisions VI a) (north of 56 °30'N) and VI b); (f) three for fishing Greenland halibut in NAFO sub-area 1 and ICES sub-area XIV ; (g) 16 for fishing blue whiting in ICES sub-area VII (west of 12 °W) and ICES divisions VI a) (north of 56 °30'N) and VI b) ; (h) three for fishing porbeagle in the whole Community zone with the exception of NAFO 3 PS ; (i ) six for fishing redfish in ICES sub-area XIV.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 30 April 1983 . (') OJ No L 226, 22 . 9 . 1980, p. 11 . (2) OJ No L 24, 27 . 1 . 1983 , p. 1 . ( 3) OJ No L 24, 27 . 1 . 1983 , p. 97 . No L 52/2 Official Journal of the European Communities 25. 2. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1983 . For the Council The President H. W. LAUTENSCHLAGER I